COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  John D. Hamrick,                                 §               No. 08-16-00244-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §            County Court at Law No. 2

  The State of Texas,                              §               of Bell County, Texas

                          State.                   §                 (TC# 2C13-2833)

                                               §
                                             ORDER

        The Appellant’s brief in the above styled and numbered cause was due July 18, 2017.
The Court having granted four motions for extension of time to file the brief. As of the date of
this order, no brief or additional motion for extension of time to file the brief has been filed with
this Court.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before August 23,
2017.

       IT IS SO ORDERED this 24th day of July, 2017.




                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.